         Case 2:19-cv-06078-JMG Document 109 Filed 07/16/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

 MARNIE O’BRIEN,                                 )
                                                 )
                                  Plaintiff,     )
                                                 )
                     v.                          )
                                                 )
 MIDDLE EAST FORUM,                              )
 DANIEL PIPES (individually), and                )
 GREGG ROMAN (individually),                     ) C.A. No. 19-06078 JMG
                                                 )
                               Defendants.       )
                                                 )
 GREGG ROMAN,                                    )
                                                 )
                   Counterclaim Plaintiff,       )
                                                 )
                     v.                          )
                                                 )
 MARNIE O’BRIEN,                                 )
                                                 )
                 Counterclaim Defendant,         )


              DEFENDANTS’ PROPOSED SPECIAL INTERROGATORIES

       Defendants Middle East Forum, Daniel Pipes, and Gregg Roman, by and through their

counsel, respectfully submit their Proposed Special Jury Interrogatories.

A.     Hostile Work Environment

       1.      Has the Plaintiff, Marnie O’Brien, proven by a preponderance of the evidence that

she was subjected to intentional discrimination solely on the basis of her sex?

               RESPONSE: _____ Yes                   ______ No


If you answered “No” to Question #1, STOP your deliberations on Section A and proceed

to Section B. If you answered “Yes” to Question #1 go to Question #2.




                                                 1
        Case 2:19-cv-06078-JMG Document 109 Filed 07/16/21 Page 2 of 8




       2.      Has the Plaintiff, Marnie O’Brien, proven by a preponderance of the evidence that

the discrimination was severe or pervasive?

               RESPONSE: _____ Yes                  ______ No


If you answered “No” to Question #2, STOP your deliberations on Section A and proceed

to Section B. If you answered “Yes” to Question #2 go to Question #3.

       3.      Has the Plaintiff, Marnie O’Brien, proven by a preponderance of the evidence that

the discrimination detrimentally affected her personally?

               RESPONSE: _____ Yes                  ______ No


If you answered “No” to Question #3, STOP your deliberations on Section A and proceed

to Section B. If you answered “Yes” to Question #3 go to Question #4.

       4.      Has the Plaintiff, Marnie O’Brien, proven by a preponderance of the evidence that

the discrimination would have detrimentally affected a reasonable person in similar

circumstances?

               RESPONSE: _____ Yes                  ______ No


If you answered “No” to Question #4, STOP your deliberations on Section A and proceed

to Section B. If you answered “Yes” to Question #4 go to Question #5.

       5.      Has the Defendant, The Middle East Forum, proven by a preponderance of the

evidence that they exercised reasonable care to prevent and correct promptly any sexually

harassing behavior?

               RESPONSE: _____ Yes                  ______ No


If you answered “No” to Question #5, STOP your deliberations on Section A and proceed

to Section B. If you answered “Yes” to Question #5 go to Question #6.


                                                2
         Case 2:19-cv-06078-JMG Document 109 Filed 07/16/21 Page 3 of 8




       6.      Has the Defendant, The Middle East Forum, proven by a preponderance of the

evidence that Plaintiff, Marnie O’Brien, unreasonably failed to take advantage of those remedial

opportunities by not promptly reporting any harassment to the Defendant?

               RESPONSE: _____ Yes                   ______ No


Please proceed to Section B.

B.     Constructive Discharge

       7.      Has the Plaintiff, Marnie O’Brien, proven by a preponderance of the evidence that

she was intentionally subjected to working conditions so intolerable that any reasonable person

would have resigned their employment under similar circumstances?

               RESPONSE: _____ Yes                   ______ No


If you answered “No” to Question #7, STOP your deliberations on Section B and proceed

to Section C. If you answered “Yes” to Question #7 go to Question #8.

       8.      Has the Plaintiff, Marnie O’Brien, proven by a preponderance of the evidence that

she was intentionally subjected to intolerable working conditions solely due to discrimination on

the basis of her sex?

               RESPONSE: _____ Yes                   ______ No


Please proceed to Section C.

C.     Pay Discrimination

       9.      Has the Plaintiff, Marnie O’Brien, proven by a preponderance of the evidence that

she was intentionally paid less than her similarly situated male counterparts solely due to

discrimination on the basis of her sex?

               RESPONSE: _____ Yes                   ______ No



                                                 3
        Case 2:19-cv-06078-JMG Document 109 Filed 07/16/21 Page 4 of 8




Please proceed to Section D.

D.     Aiding and Abetting

       10.     Has the Plaintiff, Marnie O’Brien, proven by a preponderance of the evidence that

Defendant, Gregg Roman, aided and abetted a discriminatory practice carried out by Defendant,

The Middle East Forum?

               RESPONSE: _____ Yes                  ______ No


Please proceed to Question # 11.

       11.     Has the Plaintiff, Marnie O’Brien, proven by a preponderance of the evidence that

Defendant, Daniel Pipes, aided and abetted a discriminatory practice carried out by Defendant,

The Middle East Forum?

               RESPONSE: _____ Yes                  ______ No


Please proceed to Section E.

E.     Abuse of Process

       12.     Has the Defendant, Gregg Roman, proven by a preponderance of the evidence

that Plaintiff, Marnie O’Brien, used the legal process in a wrongful manner, influenced by an

ulterior motive, that caused damage to Defendant?

               RESPONSE: _____ Yes                  ______ No


Please proceed to Section F.




                                                4
         Case 2:19-cv-06078-JMG Document 109 Filed 07/16/21 Page 5 of 8




F.     Damages

                                        Economic Damages

       13.     Has the Defendant, The Middle East Forum, proven by a preponderance of the

evidence that Plaintiff, Marnie O’Brien, failed to mitigate her damages by not taking reasonable

steps to secure suitable alternative employment?

               RESPONSE: _____ Yes                     ______ No


If you answered “Yes” to Question #13, STOP your deliberations on Section “Economic

Damages” and proceed to Section “Compensatory Damages.” If you answered “No” to

Question #13 go to Question #14.

       14.     What amount of back pay, if any, do you award to Plaintiff, Marnie O’Brien?

               RESPONSE: ________________________


       15.     What amount of front pay, if any, do you award to Plaintiff, Marnie O’Brien?

               RESPONSE: _________________________


Please proceed to Section “Compensatory Damages.”


                                     Compensatory Damages

       16.     What amount of compensatory damages, if any, do you award to Plaintiff, Marnie

O’Brien?

               RESPONSE: ___________________________


                                         Punitive Damages

       17.     Has the Plaintiff, Marnie O’Brien, proven by a preponderance of the evidence that

management of, Defendant, The Middle East Forum, acted maliciously, with an intent to harm,

or recklessly, with serious disregard for Plaintiff’s rights?


                                                   5
        Case 2:19-cv-06078-JMG Document 109 Filed 07/16/21 Page 6 of 8




              RESPONSE: _____ Yes                  ______ No


If you answered “No” to Question #17, STOP your deliberations on Section “Punitive

Damages” and proceed to Section “Aiding and Abetting.” If you answered “Yes” to

Question #17 go to Question #18.

       18.    What amount of punitive damages, if any, do you award to Plaintiff, Marnie

O’Brien?

              RESPONSE: _______________________


Please proceed to Section “Aiding and Abetting”


                                    Aiding and Abetting

       19.    If you Answered “Yes” to Question 10, what amount of damages, if any, do you

award against Defendant, Gregg Roman?

              RESPONSE: _________________________


       20.    If you Answered “Yes” to Question 11, what amount of damages, if any, do you

award against Defendant, Daniel Pipes?

              RESPONSE: ________________________


Please proceed to Section “Abuse of Process”


                                      Abuse of Process

       21.    If you Answered “Yes” to Question 12, what amount of actual damages, if any,

do you award to Defendant, Gregg Roman?

              RESPONSE: _________________________




                                               6
       Case 2:19-cv-06078-JMG Document 109 Filed 07/16/21 Page 7 of 8




      22.    If you Answered “Yes” to Question 12, what amount of punitive damages, if any,

do you award to Defendant, Gregg Roman?

             RESPONSE: __________________________


PLEASE SIGN THE FORM BELOW AND NOTIFY THE DEPUTY CLERK THAT YOU

HAVE REACHED A VERDICT.




 DATED                                      FOREPERSON




                                            7
        Case 2:19-cv-06078-JMG Document 109 Filed 07/16/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I, Jakob Williams, Esquire, hereby certify that on July 16, 2021, the foregoing document

was served upon the following parties via CMECF Electronic Filing:

 Erica A. Shikunov, Esquire
 Susan Keesler, Esquire
 Derek Smith Law Group, PLLC
 1835 Market Street, Suite 2950
 Philadelphia, PA 19103
 erica@dereksmithlaw.com
 susan@dereksmith.com




                                               /s/ Jakob Williams
                                               Jakob Williams, Esq.




                                               8
